Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 1 of 43 PageID# 1904


                                                                                   MAY I 3 Z0I9

                        UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION


ROBERT DAVID STEELE,

                                  Plaintiff,            I7-CV-00601-MHL


                 -against-                        ANSWER TO DEFENDANT
                                                  NEGRON'S RESPONSE IN
 JASON GOODMAN,                                OPPOSITION BY INTERVENOR-
                                                           APPLICANT
                                Defendant.



       ANSWER TO DEFENDANT NEGRON'S RESPONSE IN OPPOSITION BY
                                INTERVENOR-APPLICANT


1.     TO ALL PARTIES,the non-attomey intervenor-applicant now serves this REPLY IN

OPPOSITION s a response to EOF Doc. No. 104 [04/30/19].


                                                                                         10
I hereby attest that the foregoing is true and accurate under the penalties of peijury on this
                                                                                            '

day of May 2019.


                                                                     Pro Se D. George Sweigert

                                                               D. GEORGE SWEIGERT,C/0
                                                                                  P.O. BOX 152
                                                                              MESA,AZ 85211
                                                                Spoliation-notice@mailbox.org
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 2 of 43 PageID# 1905




                           TABLE OF CONTENTS
TABLE OF CONTENTS                                                         2
POINTS AND AUTHORITIES                                                    3
PROCEDURAL HISTORY                                                        6
INTRODUCTION AND SUMMARY OF ARGUMENT                                      7
BACKGROUND                                                                7
LAW AND ARGUMENT                                                          13
CONCLUSION                                                                22
EXHIBITS                                                                  25
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 3 of 43 PageID# 1906




                               POINTS AND AUTHORITIES




Cases


Bridges v. Dep'tofMd. State Police, 441 F.3d 197,207-09 (4'*' Cir. 2006)                 21
Dimondv. Dist. OfColumbia. 792F.2d 179,192(D.C. Cir. 1986)                               17

Dimond, 792F.2datl92                                                                     17

Donaldson v. United States,400 U.S. 517(1971)                                            13

Donaldson v. United States,400 US 517,531 (1971)                                         14

Feller v. Brock,802 F.2d 722,729(4"" Cir. 1986)                                          22

Forest Conservation Council v. U.S. Forest Serv.,66 F.3d 1489,1493 (9"* Cir. 1995)       16

Foster V. Gueory, 655 F.2d 1319, 1324-25(D.C. Cir. 1981)                                 20

Francis v. Chamber ofCommerce ofthe United States, 481 F2d 192, 195 n 7(4"* Cir 1973) 14,15
Fundfor Animals, Inc. v. Norton, 322 F.3d 728,731 (D.C. Cir. 2003)                       16

Hunt V. Wash. State Apple Advert. Comm 'n, 432 U.S. 333(1977)                            21

In re Sierra Club,945 F.2d 776,779(4'" Cir. 1991)                                        22

Lorraine v. Markel American Ins. Co., 241 F.R.D. 534                                      5

Mountain Top Condo. Ass'n v. Dave Stabbert Master Builder, Inc. 72 F.3d 361,366-67(3^'' Cir.
  1995)                                                                                  17

Stringfellow v. Concerned Neighbors in Action, 480 U.S. 370,377(1987)                    21

Teague v. Bakker,931 F.2d 259,261 (4'" Cir. 1991)                                         14

Trbovich v. United Mine Workers ofAmerica, 404 U.S. 528(1972)                             15

Trbovich v. United Mine Workers, 404 U.S. at 538                                          17
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 4 of 43 PageID# 1907



Trbovich, 404 U.S. at 538 n.lO                                                      17

Trbovich, 404 U.S. at 538 n.lO(1972)                                                17

United States v. Hassan, 742 F.3d 104                                                5

Virginia v. Westinghouse Elec. Corp., 542 F.2d 214,216(4"' Cir. 1976)               14

Statutes


42 U.S.C.§ 1985(c)                                                                15,16

Article III                                                                   13,15,16

Virginia Code Ann.§ 18.2-152.7                                                      16

Virginia Code Ann.§ 8.01-45                                                          16

Virginia Code Ann. §§ 18.2-499 and 18.2-500                                         16

Rules


Code of Conduct for United States Judges                                             12

Fed. R. Civ. Proc. Rule 24                                                           13

Fed. R. Civ. Proc. Rule 24(a)(2)                                                     13

Fed. R. Evid. 24(a)                                                                 22

Federal Rules ofEvidence(Fed. R. Evid.) Rules 401,402,901(A),902(11)and 902(12)      5

Rule 24(a)(2)                                                                        15

Rule 24(b)..,                                                                        13

under Rule 24(a)                                                                     14

Treatises


89HarvLRevatl316                                                                     18

Krislo, 72 Yale LJ at 721                                                            18


                                              4
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 5 of 43 PageID# 1908



Restatement(Second)of Torts, section 570(Tent. Draft No.20,1974)          15
Weinstein, 13 U.C. Davis L Rev at 232                                     18
Weinstein, 13 UC Davis L Rev at 232                                       18

Wright & Miller, Federal Prac.& Pro.§ 1908.2                             20
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 6 of 43 PageID# 1909




                                  PROCEDURAL HISTORY



1.     Via ECF Doc. No. 39[04/13/18] Plaintifffiled an Amended Compliant.

2.     Between May and Jime, 2018 the Movant filed seven(7)declarations with this Court

(ECF.N0S 51,54,55,56, 58, 59 & 60).

3.     Via ECF Doc. No.66 [9/6/18] the Court posted an ENTRY OF DEFAULT stating that

"the defendant, Susan A. Lutzke, has failed to appear..".

4.     Via ECF Doc. No. 81 [3/18/19] the Movant advised the Court and Jason Goodman

(Defendant)that:"4. Presently, all the attached exhibits attached to document number 78 are

lacking authentication by written oath given under peijury that such exhibits and affidavits are

accurate." The communication also addressed Federal Rules ofEvidence (Fed. R. Evid.)Rules

401,402,901(A),902(11)and 902(12). The document cites Lorraine v. Markel American Ins.

Co., 241 F.R.D. 534 and United States v. Hassan, 742 F.3d 104.

5.     Movant's(ECF Doc. No.93 [4/11/2019]) AMENDED MOTION to Intervene by D.

George Sweigert.(Attachments:# I Exhibit Cover Sheet,# 2 Exhibit 1 A,# 3 Exhibit IB,#4

Exhibit IC,# 5 Exhibit ID,#6 Exhibit 2,#7 Exhibit 3,# 8 Exhibit 4,# 9 Exhibit 5,# 10 Exhibit

6A,# JT Exhibit 6B,# 12 Exhibit 6C,# 13 Exhibit 6D,# 14 Exhibit 7,# 15 Exhibit 8,# 16 Local

Rule 83.1)

6.     By ORDER(ECF Doc. 105)the Movant-undersigned is responding to the Response In

Opposition by Jason Goodman(ECF Doc. 104). Goodman files his Response to undersigned's

motion(ECF Doc. No. 93). Quoting ECF docket entry (in relevant part):

               ORDER - Sweigert SHALL file a reply to Goodman's response to the Amended

               Motion to Intervene by May 22,2019. Additionally, also by May 22,2019,
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 7 of 43 PageID# 1910



                Sweigert SHALL file a reply to each party's response to the Amended Motion to

                Intervene. SEE ORDER FOR DETAILS. Signed by District Judge M.Hannah

                Lauck on 05/01/2019.


7.     The undersigned filed a REPLY(EOF Doc. No 110)to Def Goodman's OPPOSITION

(EOF Doc. No. 106). EOF Doc. No. 110 contained Exhibit Three which the alleged plan ofthe

Def Goodman to have the undersigned seriously hurt or killed.

8.     The above documents are cited and incorporated herein as if fully restated herein.


                    INTRODUCTION AND SUMMARY OF ARGUMENT

9.     The Movant now comes to seek intervention and reply to the Defendant's answer(Do. No.

104)pursuant to the four-part test as articulated in Fed. R. Civ. Proc. Rule 24(a)(2). The

following law and argument demonstrate that the Movant(undersigned)as met this four-part test

for intervention.


10.    In lieu ofcomplete status as an intervenor-plaintiff, and in the interests ofjudicial

efficiency, the Movant is willing to be granted the status oflimited intervenor-plaiiitiff for the

limited purposes of pursuing injunctive relief against the Defendant(Def)Goodman and his co-

conspirators.


                                        BACKGROUND



                                                                    LINKAGE OF INTERVENOR


                                                                    APPLICANT WITH PARTIES




11.    On June 13,2017(a day before the Port of Charleston dirty bomb hoax)Plaintiff[RDS]

was anxious to have the undersigned's brother("George Webb")join the Plaintiffs UNRIG
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 8 of 43 PageID# 1911



campaign for the purposes ofraising money via a cross country tour in a recreational vehicle
(RV). George Webb displays a certain social media charisma that induces people to donate

money to causes(see $38,000 raised for former F.B.I, agent Robyn Gritz for "/ega/ expenses" via
GoFundMe.com).

12.    On 6/15/2017 Plaintiff[RDS]published a blog entitled,"Robert Steele with George

Webb:#UNRIG UPDATE 2: Continue to Support George Webb -the Facts ofthe Matter"

(Internet URL: https://phibetaiota.net/2017/06/robert-steele-with-george-webb-unrig/).

[EXHIBIT ONE]. RDS made it very clear in several blog posts that he appreciated "George

Webb"(undersigned's brother);"My door is always open for George. I consider George an

unwitting(innocent) patsy in this dirty bomb matter."[EXHIBIT ONE]. Caveat: Mr. George

Webb Sweigert is mentioned on page 28,ECF Doc. No.39[Amended Complaint].

13.    On page 64 ofECF Doc. No. 39[Amended Complaint] the "Dee/? State Dunces Attack

George Webb and CSTT-Bitcoin Challenge Response" 11/27/2017.(Internet URL:

https://www.voutube.com/watch?v=GNxCk6nQFJg) [EXHIBIT TWO] The focus ofthe video

is the display ofa tri-parte conspiracy ofthe undersigned,the Plaintiff and Manuel Chavez,III

(who Plaintiffs attorney assisted with legal advice and apparent arrangement to appear on

"Manny's" YouTube show). See footnote 14:

       "14 The other persons depicted in the picture are Manuel Chavez(the pig)and Dave

        Acton (in the straight-jacket). Dave Acton a/k/a David Sweigert is the brother of George

        Webb.[https://steemit.com/youtube/@reallygraceful/navigating-the-tangled-webb-or-part-

        one-george-webb-and-dave-acton-reveal-they-re-brothers]."George Webb" is an

       individual who appears with Goodman and Negron in several ofthe videos at issue in this

        acrtion. [sic] ECF Doc. No.65." [EXHIBIT THREE]
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 9 of 43 PageID# 1912



14.     Manual Chavez,III aka"DEFANGO"received a draft electronic defamation complaint

(file)to be printed and filed in the Arizona state courts. The ghost-writing author for this Arizona

complaint for DEFANGO was the attorney for Plaintiff-RDS. Additionally,the Plaintiff-RDS

appeared in person twice on a DEFANGO YouTube show.[EXHIBIT FOUR]

15.     In a bizarre twist, Defango calls the Plaintiffs counsel(Mr. Hiss, esq.) discusses a

situation on a YouTube livestream. The subject ofthe call was about a fellow YouTube channel

named "UNIROCK". When Biss answers the phone. Manual Chavez 111 identifies himself as

"This is manual Chavez". Biss replied "Hi, many". [EXHIBIT FIVE]

16.     Concerning Queen Tut. It is instructive to note that at page 67 ofECF Doc. 39, it is stated

that the apparent conspiracy between DefGoodman and DefLutzke(Queen Tut)ended sometime

around December 27,2017. Obviously, Def Goodman has sought to revive this conspiracy with

fi-esh attacks on the undersigned in cooperation with Holmes/Lutzke(Queen Tut).

17.     As explained in Exhibit Three to ECF Doc. No. 110, Queen Tut advised that the

undersigned's life "was in grave danger". Shortly thereafter, between May and June 2018,the

Movant filed seven(7)declarations with this Court(ECF.Nos 51,54,55,56, 58,59 & 60). These

declarations were filed as a protective measure to obstruct Def Goodman's plan to injure or kill

the undersigned. [EXHIBIT SIX]

18.     It is instructive to note that the same behavior complained about by the Plaintiffin ECF

Doc. No. 39 is now applied by Def Goodman to the imdersigned. Terminology used in Amended

Complaint(ECF Doc. No. 39)parallels fresh allegations ofa conspiracy involving the Movant:

use ofcrowdstalking trolls(page 30), publishing false information from fake troll accounts(page

31)for the purpose ofreputational damage ofthe target(Plaintiff and/or undersigned).
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 10 of 43 PageID# 1913



19.    It is interesting to note page 35 ofthe Amended Complaint(ECF Doc. 39) which includes

a long description ofa video featuring both DefGoodman and Queen Tut(Holmes/Lutzke),

which speaks to their relationship (Goodman/Lutzke). This prior relationship appears to be the

driver behind the recent series of smear videos directed at the undersigned featuring Goodman

and Queen Tut(Holmes)on 4/30/2019.

20.    As stated by Def Goodman,"[a]mong the co-conspirators are Intervenor Applicant's

[undersigned] brother George Webb Sweigert, Manual Chavez III aka Defango (Chavez),...

co-Defendant Susan Lutzke aka Susan Holmes aka Queen Tut(Lutzke)...". [page 10, ECF Doc.

No. 106][emphasis added].

21.    Again,DefGoodman claims,"[i]n fact, the only people claiming the incident was a hoax

are Plaintiff, Intervenor Applicant and their co-conspirators."[page 5 ofECF Doc. No. 106]. See,

"Lutzke claimed Sweigert was "working with Robert David Steele" and Sweigert offered to help

her"work this case out." [page 7,ECF Doc. No. 106].

22.    Clearly, Def Goodman believes there is a conspiracy involving parties to this lawsuit. In

fact, Goodman believes that counsel Biss and DEFANGO(Chavez)played a role in this

conspiracy. This is amplified by Def Goodman's Exhibit 15[ECF Doc. No. 78-15], quoting in

relevant part(page 7 of7):

       "7/7/17 Robert Steele To: George Webb. George, for information. A massive law suit

       is about to be filed against Jason Goodman by a lawyer who specializes in defamation

       cases. Manny is the one who will be in front, my case will simply be in support."

23.    This supports the unpleasant thought that Plaintiffs counsel Biss ghost wrote a Complaint

for Manual Chavez 111[Manny]to be filed as a pro se litigant in the courts ofthe State of

Arizona.




                                               10
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 11 of 43 PageID# 1914



24.    The foregoing indicates the existence ofseveral interlocking relationships that have

nothing to do with the undersigned. For example,(1)Goodman and Lutzke,(2)Plaintiff and

DEFANGO,(3)Plaintiff's counsel and DEFANGO,etc. Yet, DefGoodman is pushing a new

social media narrative (4/30/2019 video see[EXHIBIT SEVEN])implicating the undersigned in

a conspiracy with the Plaintiff. To amplify an apparent contradiction, Def Goodman admits he

communicated with Lutzke in the preparation oflegal materials for this Court. [EXHIBIT

EIGHT].

25.    Unfortunately, the foregoing represents potential breaches of professional ethics for some

ofthe counsel involved in this case. Further,the integrity ofthis very Court is tarnished by the

amount ofbehind the scenes "monkey business" involving DEFANGO,Biss and Queen Tut. In

this regard the comments ofthe Plaintiff are ofconcem as he stated in a message to George Webb

that"Manny is the one who will be in front, my case will simply be in support." The close

relationship between "Manny"[DEFANGO]and the Plaintiffis also seen in EXHIBIT ONE

commentary; quoted in relevant part:

       "I was just told that another hidden agenda item with Jason is that I did an interview with

       a guy named Manny,this was a favor to a friend that wanted to help a young talent get

       started, and completely unbeknownst to me,have now been told that Manny did a really

       ugly hateful takedown of George Webb that I do not endorse and Jason (that I somewhat

       sympathize with)."

26.    In ECF Doc. No. 109 Def Goodman has accused the Movant offelony crimes, and a

conspiracy with the Plaintiff-RDS and Queen Tut; quoting in relevant part:

       On page 5 and 6, Goodman declares,"Plaintiff and Intervenor Applicant, by their ovm

       admission, are both retired members ofthe military and clandestine services with



                                                11
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 12 of 43 PageID# 1915



       specialties in deceptive psychological and information/disinformation

       operations. Defendant has repeated the allegation that both parties are cooperating to use

       this instant legal action as a burdensome weapon of harassment against Defendant and to

       chill Defendant's journalistic investigations into alleged criminal activity. Plaintiff has

       asserted that"no evidence" exists to support Defendant's claim."

       And


       "It is Defendant's belief that the coordinated effort between the Plaintiff, Intervenor

       Applicant, Holmes and third parties has been carefully crafted in a specific manner so as

       to circumvent standard civil legal procedures and has been executed in absence ofany

       overt, discoverable communications. Coded messages sent in public via steganographic

       techniques, including YouTube videos and social media comments and the use ofthird-

       party intermediaries, deliberately avoid leaving a discoverable trail ofevidence and

       sufficiently frustrate civil legal procedures."

27.    Because ofincredible allegations like the above, like it or not, this lawsuit receives

extensive coverage in social media circles. As an example,the web-site "Tracking the Leopard

Meroz" publishes a commentary about this web-site. Additionally, Def Goodman is constantly

hyping this lawsuit as a "fake lawsuit" a dozen times a week on the CSTT social media empire (at

least twelve(12) properties and/or platforms). [EXHIBIT SEVEN].

28.    Discussions about this lawsuit is watched by literally hundreds ofinterested parties via

social media. Recently, a YouTube video that discusses this lawsuit accumulated almost 18,500

views[EXHIBIT NINE]. The video shows "Titus Frost", who is one ofthe four(4)non-parties

drawn into this lawsuit in recent months by Goodman's "co-conspirators and felony crimes"




                                                 12
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 13 of 43 PageID# 1916



narrative. In fact, DefGoodman casts a very wide net over Internet competitors and rivals,

labeling these individuals as "co-conspirators". [ECF Doc. No. 109].

       "Defendant has alleged a conspiracy between Plaintiff, Intervenor Applicant, co-

       Defendant Queen Tut aka Susan Lutzke aka Susan Holmes(herein after HOLMES)and
       non-party co-conspirators." [ECF Doc. No. 109]

29.    This indicates that this lawsuit has become a matter of public interest. Therefore, the

tarnished reputation ofthe Court is showcased in a widely disseminated manner on social media.
This is amplified by the following:

       Canon 1: A Judge Should Uphold the Integrity and Independence of the Judiciary

       An independent and honorable judiciary is indispensable to justice in oiu: society. A judge
       should maintain and enforce high standards ofconduct and should personally observe

       those standards, so that the integrity and independence ofthe judiciary may be preserved.

       The provisions ofthis Code should be construed and applied to further that objective.
       COMMENTARY


       Deference to thejudgments and rulings of courts depends on public confidence in the

       integrity and independence ofjudges.

       (Internet URL: https://vyww.uscourts.gov/iudees-iudeeships/code-conduct-united-states-

       judges#b)

       Code of Conduct for United States Judges




                                       LAW AND ARGUMENT




                                                13
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 14 of 43 PageID# 1917



30.    To sum up the issues ofFed. R. Civ. Proc. Rule 24 intervention the Court can rely on three

words: interest,impairment,and inadequate representation (the three "I"s). By evaluating

the Movant's arguments against the three "P's the Court will easily be able to see the scales tip in

the Movant's favor. Additionally, Rule 24(b)allows intervention upon the court's discretion

"when an applicant's claim or defense and the main action have a question oflaw or fact in

common." Rule 24(b).

                                                                   TNTRRVENOR'S SIGNIFICANT


                                                                       PROTECTABLE INTEREST


31.    The Supreme Court has determined that the Rule 24(a) requirement ofan "interest relating

to property or transaction which is the subject ofthe action" means a "significantly protectable

interest." Donaldson v. United States, 400 U.S. 517(1971).

32.     As discussed at length in ECF Doc. No.93(Amended Motion),the Movant-undersigned

has a vital significant property interest in his technical, trade, business and professional reputation

(see Article III standing). As shown in the Amended Motion Movant holds the Certified Ethical

Hacker, Certified Information Systems Security Professional and Certified Information Systems

Auditor credentials[CEH,CISSP,CISA].

33.    Unfounded and meritless accusations of professional malpractice and misconduct by Def

Goodman are a direct threat to the Movant's ability to perform his duties as an independent

auditor firee from conflicts ofinterests, etc. Def Goodman's slander, defamation and trade libel

(defamation per se)are a direct threat to the Movant and meet the criteria for establishing an

Article III injury. This is a protectable interest in logic and law and represents a litigable interest

under Fed. R. Civ. Proc. Rule 24(a)(2). A "litigable" interest is one that would support an

independent lawsuit, which in-tum requires constitutional standing(see Movant's Article III



                                                  14
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 15 of 43 PageID# 1918



arguments in Amended Motion). In fact, the Movant's ability to bring an independent lawsuit

provides one measure ofthe significance ofthe Movant's interest under Rule 24(a). See Francis

V. Chamber ofCommerce ofthe United States,481 F2d 192,195 n 7(4"' Cir 1973).("impair or
impede its ability to protect its interests").

34.     The Federal Rules do not define what "interest" is required to support intervention of

right. In the Fourth Circuit, for an interest to be "protectable" it must be a "significantly

protectable interest." Teague v. Bakker,931 F.2d 259,261 (4''* Cir. 1991)(citing Virginia v.

Westinghouse Elec. Corp., 542 F.2d 214,216(4"* Cir. 1976)). These requirements should be

interpreted broadly, as "liberal intervention is desirable to dispose ofas much ofa controversy

involving as many apparently concerned persons as is compatible with efficiency and due

process.: Feller v. Brock,802 F.2d 722,729(4*^ Cir. 1986).

35.     According to the Supreme Court,an intervenor's interest must be one that is "significantly

protectable". Donaldson v. United States,400 US 517,531 (1971).

36.     Here,rmquestionably, Movat-undersigned has a significant protectable interest in the

subject matter ofthis lawsuit and the behind the scenes court"monkey business" that has spilled

over into the Movant's business, trade, technical and professional reputation. Accordingly,

Movant"stands to lose" more of his professional reputation as DefGoodman acts out in what is

seemingly a consequence free environment. Fearing nothing ofconsequence from this Court, Def

Goodman is emboldened to act as if he has complete immunity in the matter of destroying the

business, technical, trade and professional reputation ofthe undersigned. Meanwhile,the Plaintiff

seeks no injunctive relief or gag orders to quash the Def Goodman's toxic social media slander

against him(RDS). The casual foot-dragging and lack ofprosecution by the Plaintiff and his

counsel underscores the Movant's concern. The Movant is militant about his business and




                                                  15
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 16 of 43 PageID# 1919



professional reputation and is attempting to quash the Crowdsource The Truth(CSTT)

defamation per se and trade libel in an active legal manner in this lawsuit- unlike the Plaintiff.

37.     In Trbovich v. United Mine Workers ofAmerica, 404 U.S. 528(1972),the Court allowed

intervention ofa union leader even though a statute gave the Secretary oflabor an exclusive right

to bring suit, reasoning that intervention in a lawsuit poses different concerns from initiation ofa

lawsuit. Id at 536 and 7. Initiating a suit imposes much greater burdens on the court and the

defendant,and raises Article III concerns. See text at notes 52-55.

38.     The presence of a litigable interest is especially significant in statutory cases(as the

Movant raised allegations pursuant to 42 U.S.C. § 1985(c)) because Congress's creation ofa

cause of action indicates its intent that the courts protect that interest.

39.     Additionally, as the Def Goodman has accused the undersigned offelony crimes the

Movant's rights are fortified. In tort law,slanderous publication imputing to another a criminal

offense subjects the defamer to liability without proofofspecial harm. Restatement(Second)of

Torts, section 570(Tent. Draft No.20,1974).

                                                                       DISPOSITION OF THIS CASE


                                                             COULD IMPAIR MOVANT FURTHER




40.     The shorthand standard "impair or impede its ability to protect its interest;^ was

articulated in Francis v. Chamber ofCommerce ofthe United States,481 F2d 192,195 n 7(4"* Cir

1973)and is helpful here.

41.     To intervene as a matter of right under Rule 24(a)(2) an applicant must claim an interest

the protection of which may,as a practical manner, be impaired or impeded ifthe lawsuit

proceeds without the applicant. Forest Conservation Council v. U.S. Forest Serv.,66 F.3d 1489,



                                                   16
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 17 of 43 PageID# 1920



1493 (9^"^ Cir. 1995). See also. Fundfor Animals, Inc. v. Norton, 322 F.3d 728,731 (D.C. Cir.

2003).

42.      At the outset, the Movant now has defamation and libel claims against Queen Tut due to

the 4/30/2019 CSTT video podcast. [EXHIBIT SEVEN]. Movant can now bring legal action

against Queen Tut. However,prosecution ofseparate legal actions against the Defendants

Goodman and Lutzke/Holmes(Queen Tut) would create risk ofinconsistent or varying

adjudications which would also establish incompatible standards ofconduct for the Defendants.

This is an impairment of Movant's rights.

43.      Meanwhile, Movant's vital property interest in a good business,technical and trade

reputation and subsequent CSTT(Goodman)and Queen Tut slander and defamation is supported

by Article III standing,42 U.S.C. § 1985(c) and various Commonwealth ofVirginia defamation

per se laws and jurisprudence(see Amended Motion[ECF Doc. No. 93] which has articulated

several Commonwealth of Virginia laws that provide the undersigned with legally protected

interests(violation of Virginia Code Ann.§ 8.01-45), business conspiracy (in violation of

Virginia Code Ann. §§ 18.2-499 and 18.2-500),common law conspiracy, intentional infliction of

emotional distress, personal trespass by computer(in violation of Virginia Code Ann. § 18.2-

152.7)and computer harassment(in violation of Virginia Code Ann.§ 18.2-152.7:1). At the

present time, Movant's interests in these legally protected areas are hindered, obstructed and

impeded by the care-ffee foot-dragging ofthe Plaintiff(who stated this instant lawsuit was

secondary to "Manny in the lead" with the never filed ghost written lawsuit by Plaintiffs counsel

for Manuel Chavez III). It seems very imlikely that Plaintiff RDS will protect the Movant's

interests in this regard.




                                                 17
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 18 of 43 PageID# 1921



44.    Further,the Movant may win award monies £ind compensatory damages from the Def

Goodman. When an intervenor and a party both have an interest in the same limited source of

funds,this sufficiently shows competing interests such that intervention ofright should be

allowed. See Mountain Top Condo. Ass'n v. Dave Stabbert Master Builder, Inc. 72 F.3d 361,366

-67(3"^ Cir. 1995). Movant meets this "minimal burden" ofshowing theres a possibility his

interests will not be adequately represented by the Plaintiff- RDS.

                                                 EXISTING PARTIES DO NOT ADEQUATELY


                                                         REPRESENT MOVANT'S INTERESTS




45.    Trbovich v. United Mine Workers, 404 U.S. at 538,is the only Supreme Court decision to

squarely address the requirement ofinadequate representation under Rule 24(a). The Court noted

that an applicant need only show that"representation of his interest 'may be'inadequate; and the

burden of making that showing should be treated as minimal." Id. At 538 n 10. The court

reasoned that potential conflicting duties could be imposed on the Secretary of Labor.

46.    It is well established that, to show an absence of adequate representation by existing

parties, an applicant for intervention need only show that their representation of interests''may

be" inadequate, not that their representation will in fact be inadequate. Trbovich, 404 U.S. at 538

n.lO (1972); Dimondv. Dist. OfColumbia. 792 F.2d 179,192(D.C. Cir. 1986). This burden has

been described as "minimal"{Trbovich, 404 U.S. at 538 n.lO)and "not onerous"{Dimond, 792

F.2datl92).

47.    Similarly, the Movant can hardly trust the care-free foot dragging Plaintiffs coimsel to

watch out for the Movant's interests. Indeed, PlaintifF-RDS could care less about the destruction

to the professional reputation ofthe brother of UNRIG's potential money-maker George Webb.



                                                 18
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 19 of 43 PageID# 1922



Obviously, the Plaintiffis biased to the undersigned's brother George Webb - and not the

undersigned. In addition, the thorny issue of behind the scenes "monkey business" casts a

shadow on the Plaintiffs abilities to fairly represent the interests ofthe undersigned.

                                                ECONOMY RATIONALE AND PUBLIC POLICY

                                                  SUPPORTS LITIGATING COMON INTERESTS


48.    This case represents widespread public interest issues about the use ofsocial media

memes,smear campaigns and reputation destruction campaigns. The Movant has a legitimate

interest in ensuring that the Court consider the full impact of its decision. The legitimacy of

judicial action depends partly on the appearance offairness. "[Jjudicial ation only achieves[]

legitimacy by responding to ... the demand for justice in our society." 89 Harv L Rev at 1316

(cited in note 4). Judicial decisions that affect widespread interests may be more likely to be

iewed as illegitimate when courts fail to provide persones affected by the decision with a right to

be heard "before their fate is sealed". Weinstein, 13 U.C. Davis L Rev at 232. Giving outsiders a

sense of participation in the process is important;"[ajccess to the legal process... is a logical

extension of realistic awareness oflaw as a process of social choice and policy making." Krislo,

72 Yale L J at 721 (cited in note 14). See also Weinstein, 13 UC Davis L Rev at 232.

49.     There are three factors for a court to consider when an intervenor-applicant claims a public

policy rationale for intervention;(1)efficiency of adjudication,(2)the interests ofthe parts in the

litigation,(3)the effect the outcome ofthe action might have on public policy.

50.     While the Plaintiff drags his feet, the public is still susceptible to the onslaught of

deception pushed by the Def. Public policy issues intersect with this case. Public policy does not

favor the continuing drum-beat ofInfo Ops styled smear campaigns aimed at critical

infrastructure [C.L](Federal Bridge Certification Authority[FBCA]network, private companies


                                                  19
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 20 of 43 PageID# 1923



and institutions interconnected with the FBCA network, and the undersigned who is a Subject

Matter Expert(SME)on issues such as C.I. protection and the FBCA network. Again,the

Plaintiff has no interest in these issues.


51.     The Court would be well advised to consider the "public interest" purpose ofthe Movant's

Motion to Intervene(ECF Doc. No.93). The Def has demonstrated by his Port of Charleston

dirty bomb hoax that he and Crowdsource the Truth are a public menace. The subsequent two

years since that incident have only confirmed that the Defengages in deception, collection of

monies form the public under false pretenses, wide-scale defamation per se, slander,trade libel

etc. In fact, the Defis skilled at recruiting despicable slander mongers like Queen Tut(Holmes)

and David Charles Hawkins of Surrey, British Columbia, Canada and Queen Tut-aka Susan

Holmes and/or Susan Luzke-Fort Collins, Colorado to enhance and amplify smears. While this

litigation quietly stagnates(without the Movant)innocent corporations, boards of directors,

government employees and private parties will endure the non-stope defamation and slander of

the Defand Hawkins conspiracy theories (see SERCO,Inc., Lockheed-Marin, National Center for

Missing and Exploited Children, EnTrust Technologies, N.M. Rothchild,the national Science

Foundation,to name a few). By attempting to intervene in this case at bar, the Movant is

attempting to reform the slander machine known as Crowdsource The Truth(CSTT)and protect

innocent members ofthe public that must deal with the onslaught ofthe Defs hoaxes,fake news,

trade libel, slander, etc.

52.     The Movant is a party that has personally experienced the slanderous and libelous abuse

ofthe Defand his side-kicks. The Movant intervention will help others break free from the

ritualistic defamation practiced by the Defon innocents. Plaintiff cannot fully represent the




                                                20
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 21 of 43 PageID# 1924



interests ofthe Movant-intervenor because he will advance an interest in litigation that is

significantly different firom,and possibly adverse to, that ofthe Movant-intervenor.

                                                                THE IMPACT OF STARE DECISIS



53.     Without some type ofremedial gag order to squelch the constant defamation per se,

slander and trade libel broadcasts ofthe Def, the Court should strongly consider the interests of

the intervenor-applicant in the stare decisis impact a decision in this case may have on a

companion case (iffilled by the undersigned). Certain circumstances may entitle a party to

intervene as ofright to protect its interests that would he affected by the stare decisis effects of a

decision by this Court. Indeed,"[t]he central purpose ofthe 1966 amendment[to rule 24] was to

allow intervention by those who might be practically disadvantages by the disposition ofthe

action and to repudiate the view,expressed in authoritative cases under the former rule, that

intervention must be limited to those who would be legally bound as a matter ofres judicata."

Wright & Miller, Federal Prac. & Pro. § 1908.2(footnotes omitted). Stare decisis may justify

either intervention as ofright or permissive intervention.

54.     The Court should imagine the undersigned litigating a cousin lawsuit on a parallel track in

another district court. This case and the cousin lawsuit will essentially be litigating identical

issues- namely the industrial grade slander and smear machine operated by the Def. Intervention

is proper where intervenors and plaintiffs "have each contended that their respective rights under

Title VII and under 1981 have been violated by the same practices ofthe defendants"); Foster v.

Gueory, 655 F.2d 1319, 1324-25(D.C. Cir. 1981).

                                            THE UNDERSIGNED SHOULD BE GRANTED THE

                                                OPPORTUNITY TO PROTECT HIS INTERESTS.




                                                  21
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 22 of 43 PageID# 1925



55.     Assuming arguendo,that two cousin lawsuits proceed (the present lawsuit and a new

lawsuit filed by the undersigned)the remarkably similar legal issues- vital to both cases - will be

bifurcated with the practical effect ofclogging the already limited resources ofthe federal courts.

The Movant may have to serve additional parties, like the Plaintiff, Queen Tut,the Def, etc.

56.    The Court should consider that the Movant(intervenor) has demonstrated that he has

Article III standing- which is not a requirement for intervention (unless relief sought is

significantly different from the original plaintiff). The Movant has demonstrated his standing in

this litigation. The subject ofthis litigation is germane to the Movant's interests. Hunt v. Wash.

State Apple Advert. Comm.'n,432 U.S. 333(1977).


                                                                      WISDOM OF THE FOURTH


                                                           CIRCUIT TO PROVIDE FOR APPEAL


Bridges v. Dep't ofMd. State Police,441 F.3d 197,207-09(4"' Cir. 2006)(recognizing settled

"principle that denial of a motion to intervene is an appealable final order").


Stringfellow v. Concerned Neighbors in Action, 480 U.S. 370,377(1987)("[W]hen an order

prevents a putative intervenor from becoming a party in any respect, the order is subject to

immediate review.")


                                          CONCLUSION




In this Circuit, a court shall grant intervention as ofright if an intervenor makes a timely motion

and can show(1)an interest in the subject matter ofthe action,(2)that the protection ofthis

interest would be impaired by the disposition ofthis action,(2)that the protection ofthis interest

would be impaired by the disposition ofthis action, and(3)that the interest is not adequately


                                                 22
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 23 of 43 PageID# 1926



represented by existing parties to the litigation. See Fed. R. Evid. 24(a); In re Sierra Club,945

F.2d 776,779(4"' Cir. 1991)("must show interest, impairment of interest, and inadequate

representation"); Teague v. Bakker,931 F.2d 259,261 (4th Cir. 1991)(citing Virginia v.

Westinghouse Elec. Corp., 542 F.2d 214,216(4th Cir. 1976). These requirements should be

interpreted broadly, as "liberal intervention is desirable to dispose ofas much ofa controversy

involving as many apparently concerned persons as is compatible with efficiency and due

process." Feller v. Brock, 802 F.2d 722,729(4"' Cir. 1986).


The Movant's claims have questions offact and law in common with those already before this

Court. The Plaintiffis not an adequate representative ofthe Movant's claims and interests.




It is the responsibility ofthis Court to bring back judicial integrity to this litigation. This cannot

be accomplished while the Defis free to roam the Internet spewing another imfounded and

meritless conspiracy theory to harm and injure interested parties(and potential litigants) to this

litigation.


This Court should consider allowing the intervenor-applicant to proceed as a limited intervenor-

plaintifffor the purposes ofseeking injvmctive relief. In this manner,there will be no direct

impact to the tempo ofthis litigation due to the undersigned's participation in the lawsuit.




This Court has the inherent power to inquire into the outlandish claims that bring great discredit

upon the administration and efficiency ofjustice. The integrity ofthis Court is tarnished ifthe




                                                  23
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 24 of 43 PageID# 1927



Court allows litigants to launch public smear campaigns in an extra-judicial fashion (under the

unsuspecting eyes ofthe Court).



The United States Supreme Court has held that an applicant must make only a minimum showing

that the parties in the action may not represent adequately the applicant's interest to fulfill the

requirements ofthe Rule 24(a)(2)four-part test. The applicant has met this burden.

The Movant(undersigned)has a direct, substantial, and legally protectable interest in the outcome

ofthis litigation.



Respectfully submitted imder oath that the foregoing is true and accurate. Signed this          day of

May,2019.


                                                                                                      /
                                                                                         Sweigert, c/o
                                                                                         P.O. Box 152
                                                                                     Mesa,AZ 85221

                                                                     Spoliation-notice@mailbox.oi^




                                                   24
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 25 of 43 PageID# 1928



                                           EXHIBITS




The imdersigned certifies under penalties of pequry that the attached materials are true and

accurate copies ofthe original source instances.


I hereby certify that the attached are true and accurate copies ofthe original source documents or

Internet screen shots.


Certified this' day of May,2019.




                                                   25
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 26 of 43 PageID# 1929



                                                                    EXHIBIT ONE


   Internet URL: https://phibetaiota.net/2017/06/robert-steele-with-george-webb-unrig/




                                                                                                                                                     f r, Q


               Homo         AlJOUt       Blog    B(X)ks      Espailol     francais      Links        RoviO'.vs       Who   sUNRIG            (no tiliC)



                                                                                                                               - IIEPEBEflHTE
  20ir'06f1S
                                                                                      Search .
                                                                                                                           ffi rngEsh          ^
   Robert Steele with George Webb;#UNRIG
   UPDATE 2: Continue to Support George Webb                                         HOT TOPIC: 5G THREAT                  HOT TOPIC: ELECTION 2020
  the Facts of the Matter
  Interviews




                                                                                     BLOG REFERENCE SITE FREE              CATEGORIES

                                                                                     3*$ emsded posts daHy, no ads ever.

                                                                                     Jotn 16.687 other suDscniKfs
                                                                                                                           Seldct Categoiy
                                                                                                                                                          E
                                                                                                                           DONATE, GET EMAIL FROM
                                                                                      Email Address                        ROBERT

                                                                                                                           htlaJIpavcalme/Earthlnlel

                                                                                                                           #UNRIG OUR COUNTRYI

                 Other Audio-Visual Interviews with Robert David Sleete
                                                                                     9111 POTUS - 28 MEMOS
   UPDATE 1: Since the above excelleni
  inteivlaw was posted, in which I state with
  no reservation that I like George Webb and
  lind what he does interesting(none ol us
  are peifecl), I am told that both George and
   Jason Goodman, his prrxlucer, have been
   ainrlor imfoctinatinn Kt« iho CRI at fKo




                                                                               26
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 27 of 43 PageID# 1930




UPDATE 1: Since the above excellent interview was posted, in which I state with no reservation

that I like George Webb and find what he does interesting(none of us are perfect), I am told that

both George and Jason Goodman, his producer, have been under investigation by the FBI at the

request ofthe USCG,for their unsourced(unfovmded?)false alarm over a dirty bomb on a Mersck

ship in Charleston Harbor. Shutting down the port and ensuring this was a false alarm probably

cost the US taxpayer over one million dollars.




My bottom line: George is probably an unwitting (innocent) in a disinformation campaign

organized by CIA and/or Mossad and Jason is probably a sayonim (helper) ofthe Mossad if not a

paid agent. I will continue to support George Webb — as does Cynthia McKinney — I will never

again have anything at all to do with Jason Goodman whom I consider unbalanced,

untrustworthy, and toxic in the extreme. George Webb needs his own channel.




I am so glad to hear from you. Jason appears deranged. I have not turned on George Webb,nor

did I turn on Jason other than to cancel my planned interview with him in NYC,mostly because I

did not want to get to NYC and find that he was in a jail cell. I offered many respectful and clear

comments at the YouTube video where I praised George during our live-streaming event, and

Jason has gone in and systematically deleted them. I am including Cynthia McKinney in the cc

because we both take this matter very seriously and I feel it is important that you know that what I

am telling you is what I am telling Cynthia.




                                                 27
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 28 of 43 PageID# 1931




111 have reached out to George both via email and text offering strong support, and not heard

back from him I hope he is well and reiterate my support for him and his potential role as our

chronicler on the bus.


12 My door is always open for George. I consider George an unwitting(innocent) patsy in this

dirty bomb matter.


131 was just told that another hidden agenda item with Jason is that I did an interview with a guy

named Manny,this was a favor to a friend that wanted to help a young talent get started, and

completely unbeknownst to me, have now been told that Manny did a really ugly hateful

takedown of George Webb that I do not endorse and Jason (that I somewhat sympathize

with). As best I can tell, Jason has lost his mind and is projecting all his problems on me,I have

had nothing to do with Jason other than the one interview and the cancellation of my interview

and the phone call that he taped.


I have not lost my interest in George or my respect for George's value. From this moment

forward I will continue to praise George and support George and I will never mention Jason

Goodman again.




                                                28
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 29 of 43 PageID# 1932



                                          EXHIBIT TWO



              Internet URL: https://www.youtube.coni/watch?v=GNxCk6nqFJg




          iYouTube                ep State Dunces Attack George Webb and CSTT- Bitcoin Ctialle




      Deep State Dunces Attack George Webb & CSTT - Bitcoin Challengt
              Jason Goodman
            t '
                   Subscribed   A. 81K
                                                                             15,311 views

         Add to   ^ Share          More                                       1^ 674      125



Streamed live on Nov 27,2017
The dumbest affiliates ofthe Deep State simply will not give up their ludicrous attacks on the
truth, while simultaneously offering no evidence to support their claims.

Become a sponsor of Crowdsource the Truth and support the effort




                                                 29
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 30 of 43 PageID# 1933




                                      EXHIBIT THREE




   Case 3:17-cv-00601-MHL Document 39 Filed 04/13/18 Page 65 of 97 PagelD# 406



      video    may      be    accessed     by    clicking   the   following    hyperlink:

      https://www.voutnbe.com/watch?v=GNxCk6nQFJg&featme=yoxim.be. The video opens



  with the following insulting picture and words: 14




    Deep State Dunces Attack George Webb & CSTT - Bitcoin Challenge Response

  At 14:20 of the video, Goodman reveals that "Red Bubble'' is the website that all the


                     Page 65 from Amended Complaint,ECF Doc. No.39




                                                30
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 31 of 43 PageID# 1934




                                                   EXHIBIT FOUR



                   Internet URL; https://www.youtube.coni/watch?v=_Xtz_SOtHlg


    lYouTube             defango robert davkJ steele




       Interview with Robert David Steele - Crowdstalking, Crowdsourcing,
       and Talking about #UNRIG campaign
               Defango TV
                   v' Subscnbed ^ t9K
                                                                                8,088 views
          Add to    ^ Share   ••• More                                             184   Ml 43




Streamed live on Jul 1,2017
Today we are speaking with Robert David Steele about his #Unrig Campaign and how he plans to
spend the next 90 days campaigning to educate AMericans across the country how to take the
power back to the people. We need to take down the deep state and remove die pedofiles from
power with the Help of Donald Trump leading the pack.

You can learn more about Robert at robertdavidsteele.com. The #UNRIG website is unrig.net.
The fund-raiser is easily found by searching for IndieGoGo hyphen UNRIG. God Bless America,
and may I say, God Bless Robert Steele, an American patriot who is incapable oftelling a lie,
who is devoted to the truth at any cost.


                                                        31
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 32 of 43 PageID# 1935



                                               EXHIBIT FOUR-con't




               Internet URL: https:/Avww.youtube.com/watch?v=Pv_ClRUo7RA


    lYouTube             defango robert david steele




       Robert David Steele - War, Peace, Insults AMA
               Defango TV
                   v' Subscnbed ^ i9K
                                                                                      7,130 views
          Add 10    ^ Share   ••• More                                                11^ 230 ^1 S6



Streamed live on Dec 2,2017
I reached out to Robert for an interview last night to see how things where going. I got a lot of
things I couldn't ask or talk about and his answers to the questiosn were the same old sauce
without any metal. To top it off he insulted my platform and entire following so I had to blow this
guy out. I mean I have really gone out of my way to help get his message out but this draws the
line. We won't be interviewing Robert anymore on this channel period.




                                                       32
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 33 of 43 PageID# 1936



                                                EXHIBIT FIVE


               Internet URL: https://www.youtube.com/watch?v=pnmjKgFOxGA


    ^YouTube             defango biss lawsuit




       Truth Convoy, Defango, and Steven Scott Biss
               AgentIS
                  v' Subscitbsd       2^K
                                                                                    1,408 views
       ^ Add to    ^ Share        •». More                                           1^ 113 9'"




Published on Nov 16,2018
Link to the story outlining Darren Morrison's threats against Denver International Airport:
https://www.westword.coin/news/darren-...




                                                     33
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 34 of 43 PageID# 1937




                                           EXfflBIT SIX


THE FOLLOWING AFFADAVITT is provided under the penalties of perjury. Sometime

in early to middle May 2018 the imdersigned was contacted via Twitter direct message by the

personage known as "Queen Tut" who operated an account"INTJ Fraud". Queen Tut was a stage

name of Susan Holmes/Susan A. Lutzke.


In these direct messages, Queen Tut advised me that she was a close confident of Jason Goodman

and Laurel Everly. Laura Everly was a woman that rented a home from an individual convicted

of bank fraud in the summer of2018. Jason Goodman spoke with Laura Everly about her

personal laptop and the story that the laptop may have been manipulated by "Imwan Awan",the

accused and supposed landlord of Everly. Goodman then accompanied Ms. Everly to the Capitol

Police Department(U.S. Congress)to surrender the laptop to Capitol Police. A few months

thereafter the laptop was sent to the defense attorney for the accused Chris Gowan.


In these communications Ms. Holmes warned me that I was the targeted individual ofa social

media meme campaign designed to discover my whereabouts for the purposes ofthird parties

causing great bodily injury or death.


Ms. Holmes impressed upon me that it was imperative that immediate action be taken to

neutralize the meme"STOP THE SACRIFICE"of June 14,2018 (the one-year anniversary ofthe

Port of Charleston dirty bomb hoax).


I took the information of Ms. Holmes(Queen Tut)very seriously and immediately began posting

a series of declarations to the federal court serving the Eastern District of Virginia in the lawsuit

Robert David Steele v. Jason Goodman. See ECF. Nos 51,54, 55, 56,58,59 & 60.

                                                  34
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 35 of 43 PageID# 1938



During time the undersigned watched YouTube videos with Jason Goodman speaidng with Quinn

Michaels(aka Korey Atkin)illegally camping in the Mount Shasta, California vicinity.

The undersigned has substantial contacts in this community and relies on this area as a vacation

residence and a conducive environment to pursue spiritual practices. Quinn distributed at least a

dozen video podcasts on his personal YouTube channel advising the public that a satanic cult was

planning a child sacrifice on June 14,2018 and that the imdersigned was coordinating and

protecting the individuals involved. At one-point Quinn began interviewing people that knew the

undersigned.


This included a wildland fire-fighter named "Kyle" who the undersigned had befiiended a year

earlier(2017). The undersigned provided "Kyle" a field pack,$100 cash, a pre-paid disposable

phone and several personal items. This act is merely a reflection ofthe brotherhood ofveterans

watching out for each other(as "Kyle" was a U.S. Marine Corp veteran that served in Iraq).

Nonetheless, Quinn Michaels was able to establish contact with "Kyle" and gathered information

about the undersigned. Quinn Michaels had touted several video productions which where co-

hosted by Jason Goodman in this matter.


The undersigned states that during this time the business owners ofthe postal service box

(originally listed on my declarations in the Steele v. Goodman court case) reported that a man

with one eye-brow was visiting the postal counter and inquiring who owned the box in Greenbrae,

Calif. 94904. Quinn Michaels produced at least two dozen videos where he appears with one eye

brow.




                                                35
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 36 of 43 PageID# 1939




I hereby attest that the foregoing statement is true. Sworn this    day of May,2019.



                                                                                                f
                                                                          D. Geofge Sweigert, c/o
                                                                                    P.O. Box 152
                                                                                 Mesa,AZ 85221

                                                                   Spoliation-notice@mailbox.org




                                                 36
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 37 of 43 PageID# 1940



                                           EXHIBIT SEVEN




        Internet URL: https://www.youtube.com/watch?v=WwyRPFhW-HE&t=6s



                       lYouTube           Search




                                m




                 Susan "Queen Tut" Lutzke Reveals David
                 Sweigert- Robert David Steele Lawsuit
                  Conspiracy
                       Jason Goodman

                        V Sutscrtbed   : 81K
                                                                   5,005 views




Streamed live 22 hours ago
Susan Lutzke aka Susan Holmes aka Queen Tut is a horrible but frequent liar. She recently
called me,revealing a long suspected conspiracy between her,D. George "Acton" Sweigert
and Robert David Steele. While nothing she says can be believed at this point, how else
would David Sweigert know the true identity of Oakey Marshall Richards were this
particular admission not true?

The sinister plans of these malicious social engineers are being revealed before our eyes as
the fraudulent and vexatious lawsuit brought by Steele continues to crumble.




                                                   37
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 38 of 43 PageID# 1941



        For the bestTMtter operienee,please use Mkrosoft Edge,or insbO the IVritter app fram Microsoft Store.


            Home           Moments         Notifications       Messages                    SMKh Twiiter




                                                      Tweets                   Fotlowers       Uli«
                                                                                                                            Fo ow
                                                      6.316                     24.6K         2.790


                                                      Tweets        Tweets & replies             Media
        CrowdsourcetheTruth
        l^sthetruth                                            CrewiiseureetheTruth @c$thetruth 22h
                                                            ^ Susan 'Queen Tut* Lutzke Reveals David Sweigert-Robert David Steele Lawsuit
        Become a sponsor and enjoy excUmve
                                                               Conspiracy
        content Only ON Patreon
        patreoft com/crowdsourcethe...

           New Yofic, NY

           crowdsourcethetruth org
           View broadcasts

           Joined October 201S




               12:25         869 viewers


               Susan "Queen Tut" Lutzke Reveals David Sweigeit- Robert David St...
               CrowdsourcetheTruth @csthetruth


                                              13               O 23

           CrowdsourcetheTruth @csthetruth • 23h
       ' explosive development in the #fakelawsuit as Queen Tut reveals elements of a
          conspiracy between herself, David Sweigert & Plaintiff Robert David Steele
          youtu.be/WwyRPFhW-HE

           become a sponsor of CSTT

           patreo n.com/crowdsourcethe...
          su bscribesta r.co m/crowdsou rcethe...


                                                      Pav Crowdsource The Truth usina PavPai.Me




                                                                                38
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 39 of 43 PageID# 1942



                                             EXHIBIT EIGHT



         Case 3:17-cv-0060l-MHL Document 71 Filed 02/13/19 Page 2 of 6 PageID# 806




  1    Cause which remains unresolved at this time. Upon further consideration and review ofemails
  2
       from October 2017 related to the filing of Defendant's Answer(EOF No. 14), Defendant would
  3
       like to amend the Ghost Writing Form associated with the filing ofthe Defendant's Answer
  4

       (EOF No. 14).
  5

  6       1. Defendant had communications via telephone and email with Susan Lutzke,aka Susan

  7           Holmes,aka Queen Tut(Lutzke). Lutzke worked mth Defendant Goodman to formulate
  8
              and write the Answer(ECF No. 14). In addition to Lutzke,an individual known to
  9
              Defendant as William McGill(McGill)also communicated by email and telephone with
 10

 11
              regard to writing the Answer(EOF No. 14). No money was exchanged among any ofthe

 12           parties or Defendant. Defendant has not ever met either ofthe two parties. Defendant
 13           has only communicated with Lutzke and McGill by telephone and email. To the best of
 14
              Defendant's knowledge Lutzke is not an attorney and Lutzke never told Defendant that
 15
             she was an attorney. To the contrary, Lutzke specifically told Defendant she was not an
 16
              attorney. McGill did tell Defendant by email and / or telephone that he was an attomey,
 17

 18           but Defendant did not verify this nor did Defendant retain McGill as his attomey in any
 19           matter at any time. No retainer agreement oral or written has been entered or signed. No
 20
              money has been exchanged between Defendant and McGill. To the best of Defendant's
 21
              knowledge, McGill does not practice law in VA. McGill offered his time and input as
 7.2




                                                      39
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 40 of 43 PageID# 1943



                                                       EXHIBIT NINE


         Internet URL: https://www.youtube.coni/watch?v=BAgScrjo7Ag&t=595s



                 YouTube               Search



                         =   OYIxMe                 lason Qoodmon




                                                       Jason Goodman
                                                       81,693 SAOOCnbers


                                           KOfiAE




                                 UplOMS•     PlAYAa                             ^ SORT BY




    #KnowMoreNew5     #Cen5or5hjp

   # Know More News LIVE w/ Titus Frost
                Know More News

            I      Subscribed ; ill , 98K|
                                                                           18,498 views
       Add to     ^ Share      ••• More                                      1,424 ^1 100



Streamed live on May 4,2019
Know More News with Adam Green
https://www.knowmorenews.org/




                                                                    40
f
    ■:'W
           Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 41 of 43 PageID# 1944




                                               END




                                                41
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 42 of 43 PageID# 1945




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION


  ROBERT DAVID STEELE,

                                   Plaintiff,            17-CV-00601-MHL

                  -against-                           LOCAL RULE 83.1(M)
                                                         CERTIFICATION
  JASON GOODMAN,

                                Defendant.



                         LOCAL RULE 83.invn CERTIFICATION

                              WITH CERTIFICATE OF SERVICE




 1.    GHOST WRITING CERTIFICATION. I(the undersigned) declare under penalty
 of perjury that: NO ATTORNEY HAS PREPARED,OR ASSISTED IN THE

PREPARTION OF THE ANSWER TO DEFENDANT NEGRON.


I hereby attest that the foregoing is true and accurate under the penalties of peijury on this/O
day of May,2019.


                                                                     Pro Se D. George Sweigert

                                                              D.GEORGE SWEIGERT,C/O
                                                                                 P.O. BOX 152
                                                                              MESA,AZ 85211
                                                               Spoliation-notice@mailhDX.org
Case 3:17-cv-00601-MHL Document 111 Filed 05/13/19 Page 43 of 43 PageID# 1946




 It is hereby certified that the accompanying materials have been placed in the U.S. Postal Service

 with First Class mail postage affixed and addressed to the following parties:

  Clerk of the Court               Jason Goodman                     Susan Homes,
  U.S. District Court              252 7th Avenue                    aka Susan A.Lutzke
  701 E. Broad St.                 Suite 6-S                         2608 Leisure Drive
  Richmond,VA 23219                New York,NY 10001                 Apt. B
                                                                     Fort Collins, CO 80525




 I hereby attest that the foregoing is true and accurate under the penalties of pequry on this
                                                                                                 /O

 day of May,2019.


                                                                                                  /


                                                                  D.GEORGE SWEIGERT,C/O
                                                                                     P.O.BOX 152
                                                                                  MESA,AZ 85211
